Citation Nr: 1427589	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was afforded a Videoconference Board hearing in April 2010.  A transcript of the testimony offered at this hearing has been associated with the record. 

In May 2010, the Board remanded the Veteran's claim for further development.  The requested actions were taken and the case has since been returned to the Board for adjudication.  

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in June 2014 and award letters from the Social Security Administration (SSA) dated in 2011.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds the claim for entitlement to service connection for a bilateral foot disorder must again be remanded for further development.

In May 2010, the Board remanded the Veteran's claim for further development.  The requested actions were taken and the case has since been returned to the Board for adjudication.  The Board observes that at the time of the May 2010 Board remand, the record indicated that the Veteran had been denied a claim for Social Security disability benefits.  See March 2008 SSA Inquiry.  However, SSA award letters dated in 2011 revealed that the Veteran was in receipt of Social Security benefits, apparently based on disability.  Moreover, in his July 2007 claim, the Veteran indicated that his foot disability prevented him from working. The RO should therefore obtain all records from the Social Security Administration pertaining to the Veteran's claim for disability benefits.

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3. After the development has been completed, adjudicate the claim of entitlement to service connection for a bilateral foot condition.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



